DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.
Applicant elects the following species without traverse:
Species 1: 4.) a combination of 1.) methoxy group and 3.) halide group
Species 2: 6.) a combination of: 2) and 4)

    PNG
    media_image1.png
    253
    438
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    221
    413
    media_image2.png
    Greyscale

Newly submitted claims 21-27 and 28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to an invention distinct from and independent of the invention previously claimed after an office action on an application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27, and 28 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  It appears that the claim is a Markush group and it should be amended as follow: ,…” silane based wettability modifier is selected from the group consisting of the …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cullick et al. (US 5,042,580) (“Cullick” herein – cited by applicant).

 (Claims contain only selected species)

Claim 1
Cullick discloses a production enhancement fluid, the fluid comprising:
 	short chain hydrocarbon phase comprising hydrocarbons having 5 or less carbon atoms; (Col. 3 l. 40+)
	an aqueous fluid; (Col. 4 l. 49-51) and
	a silane based wettability modifier. (Col. 4 l. 11+)

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhang (US 2007/0015669 A1) (“Zhang” herein).

(Claims contain only selected species)


Claim 1
Zhang discloses a production enhancement fluid, the fluid comprising:
 	short chain hydrocarbon phase comprising hydrocarbons having 5 or less carbon atoms; [0020]
	an aqueous fluid; [0020] and
	a silane based wettability modifier. [0022]

Claim 2
Zhang discloses the fluid of claim 1, wherein the silane based wettability modifier comprises a silicon atom, a hydrophobic group, and a reactive group. [0022]

Claim 3
Zhang discloses the fluid of claim 2, wherein the reactive group comprises a methoxy group, and, a halide.[0022]

Claim 4
Zhang discloses the fluid of claim 1, wherein the silane based wettability modifier is present in an amount of about 0.001% to about 5% by weight of the fluid. [0029]

Claim 5
Zhang discloses the production enhancement fluid of claim 1, wherein the production enhancement fluid further comprises a silicon compound and water. [0020; 0022] 

Claim 6
Zhang discloses the production enhancement fluid of claim 1, wherein the short chain hydrocarbon phase comprises at least one component selected from the group consisting of natural gas, liquefied natural gas, and liquefied petroleum gas. [0020]

Claim 8
Zhang discloses the production enhancement fluid of claim 1, wherein the silane based wettability modifier is present in an amount of about 1% to about 5% by weight of the production enhancement fluid. [0029]

Claim 9
Zhang discloses the production enhancement fluid of claim 1, wherein the silane based wettability modifier has the following formula:
		
    PNG
    media_image3.png
    48
    233
    media_image3.png
    Greyscale

wherein n is an integer ranging from 1 to 10, R is a C2 to C10 alkyl group, and X is a
methoxy group. [0022]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Claim 7
Zhang discloses the claimed invention except for the short chain hydrocarbon phase is present in an amount of about 1% to about 20% by weight of the production enhancement fluid.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to invention was made to have the for the short chain hydrocarbon phase is present in an amount of about 1% to about 20% by weight of the production enhancement fluid, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and no other rejection pending against the claim. In addition, the claim should contain only the selected species as previously restricted. 
Claims 19 and 20 would be allowed if there is no other formality pending against the claim limitation and the claims contain only the selected limitations as part of the claim limitation as seen in the response to the  restriction requirement of 08/03/2022.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baran Jr. et al. (US 2003/0220204 A1) Use Of Surface-modified Nanoparticles For Oil Recovery teaches The present invention provides the use of surface-modified nanoparticles in fluids used to recover hydrocarbon from underground formations. The use of surface-modified nanoparticles in such fluids provides foams that are stable under pressure yet have a shorter foam lifetime than typical surfactant-stabilized foams after the pressure is released or lowered, Suresh et al. (US 2015/0218921 A1) SUSPENSIONS FOR ENHANCED HYDROCARBON RECOVERY, AND METHODS OF RECOVERING HYDROCARBONS USING THE SUSPENSIONS teaches Suspensions comprising amphiphilic nanoparticles and at least one carrier fluid. The amphiphilic nanoparticles may be formed from a carbon-containing material and include at least a hydrophilic portion and a hydrophobic portion. The hydrophilic portion comprises at least one hydrophilic functional group and the hydrophobic portion includes at least one hydrophobic functional group. Methods of forming the flooding suspension and methods of removing a hydrocarbon material using the flooding suspensions are disclosed, and Varanasi et al. (US 5,798,144) Method For Imparting Hydrophobicity To A Surface Of A Substrate With Low Concentration Organofunctional Silanes teaches A method is disclosed for imparting hydrophobicity to the surface of a substrate that is repeatedly treated with a solution containing a low level organofunctional silane. The method has particular application in toilet bowl dispensing systems, hard surface cleaners and for providing abrasion or scratch resistant coatings.

0Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/27/2022